Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 1 of 12 PageID 42




                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION



NICHOLAS VERMAST,                      :
                                       :
              Plaintiff,               :
                                       :
v.                                     :                     Case No. 8:19-cv-00093-EAK-AAS
                                       :
MILLER’S ALE HOUSE, INC.,              :
A Foreign Profit Corporation, and JOHN :
PASSAMONTE, Individually,              :
                                       :
              Defendants.              :
       ______________________________:

                 ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendants, Miller’s Ale House, Inc. and John Passamonte (collectively, “Defendants”),

by and through their undersigned counsel, hereby submit their Answer and Defenses to the

Complaint filed by Plaintiff, Nicholas Vermast (“Vermast” or “Plaintiff”).

        Responding to the specifically numbered paragraphs of Plaintiff’s Complaint,1 and using

the same numbered paragraphs and headings to appear therein, Defendants state as follows:

        1.       In response to Paragraph No. 1 of Plaintiff’s Complaint, Defendants acknowledge

that Plaintiff brings this action for “unpaid minimum wages, overtime compensation, liquidated

damages, and all other applicable relief under the Fair Labor Standards Act, as amended, 29

U.S.C. § 216(b) (“FLSA”),” but deny that any unlawful practices occurred and deny that Plaintiff

is entitled to any relief whatsoever. Defendants deny any remaining allegations in Paragraph No.

1 of Plaintiff’s Complaint.


1
  In regard to Plaintiff’s unnumbered paragraph found under the “Complaint and Demand for Jury Trial” heading,
Defendants acknowledge that Plaintiff is suing Defendants, but deny that any unlawful practices occurred and deny
that Plaintiff is entitled to any relief.

                                                        1
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 2 of 12 PageID 43




       2.      In response to Paragraph No. 2 of Plaintiff’s Complaint, Defendants admit only

that jurisdiction is proper in this Court, but deny that Defendants are liable to Plaintiff, deny that

Plaintiff is entitled to any relief sought in his Complaint, and deny all remaining allegations in

Paragraph No. 2 of Plaintiff’s Complaint.

                                        General Allegations

       3.      In response to Paragraph No. 3 of Plaintiff’s Complaint, Defendants admit only

that Plaintiff was an employee of Miller’s Ale House and worked at one of its locations in

Hillsborough County within the last three years. Defendants deny all remaining allegations in

Paragraph No. 3 of Plaintiff’s Complaint.

       4.       In response to Paragraph No. 4 of Plaintiff’s Complaint, Defendants admit only

that Plaintiff worked for Miller’s Ale House as an hourly paid employee. Defendants deny all

remaining allegations in Paragraph No. 4 of Plaintiff’s Complaint.

       5.      In response to Paragraph No. 5 of Plaintiff’s Complaint, Defendants admit only

that Miller’s Ale House took a tip credit of $3.02 for some of Plaintiff’s hours. Defendants deny

all remaining allegations in Paragraph No. 5 of Plaintiff’s Complaint.

       6.      In response to Paragraph No. 6 of Plaintiff’s Complaint, Defendants admit only

that Plaintiff worked as a server for Miller’s Ale House. Defendants deny all remaining

allegations in Paragraph No. 6 of Plaintiff’s Complaint.

       7.      In response to Paragraph No. 7 of Plaintiff’s Complaint, Defendants admit only

that based on the information currently known it appears Plaintiff was a non-exempt employee of

Miller’s Ale House. Defendants deny all remaining allegations in Paragraph No. 7 of Plaintiff’s

Complaint.

       8.      Defendants admit the allegations in Paragraph No. 8 of Plaintiff’s Complaint.



                                                  2
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 3 of 12 PageID 44




       9.      Defendants admit the allegations in Paragraph No. 9 of Plaintiff’s Complaint.

       10.     Defendants admit the allegations in Paragraph No. 10 of Plaintiff’s Complaint.

       11.     In response to Paragraph No. 11 of Plaintiff’s Complaint, Defendants admit only

that Defendant Passamonte has resided in the state of Florida during a period of time.

Defendants deny all remaining allegations in Paragraph No. 11 of Plaintiff’s Complaint.

       12.     In response to Paragraph No. 12 of Plaintiff’s Complaint, Defendants

acknowledge that Plaintiff brings this action under the FLSA and Florida Constitution, but deny

that any unlawful practices occurred and deny that Plaintiff is entitled to any relief whatsoever.

Defendants deny any remaining allegations in Paragraph No. 12 of Plaintiff’s Complaint.

       13.     Defendants admit the allegations in Paragraph No. 13 of Plaintiff’s Complaint.

       14.     Defendants admit the allegations in Paragraph No. 14 of Plaintiff’s Complaint.

       15.     In response to Paragraph No. 15 of Plaintiff’s Complaint, Defendants do not know

what time period Plaintiff refers to and, therefore deny the allegations.

       16.     In response to Paragraph No. 16 of Plaintiff’s Complaint, Defendants admit that

Miller’s Ale House is subject to the FLSA. Defendants deny any remaining allegations in

Paragraph No. 17 of Plaintiff’s Complaint.

       17.     In response to Paragraph No. 17 of Plaintiff’s Complaint, Defendants admit that

Miller’s Ale House is subject to the FLSA. Defendants deny any remaining allegations in

Paragraph No. 17 of Plaintiff’s Complaint.

       18.     Defendants deny the allegations in Paragraph No. 18 of Plaintiff’s Complaint.

                               ALLEGED WAGE VIOLATIONS

       19.     Defendants deny the allegations in Paragraph No. 19 of Plaintiff’s Complaint.

       20.     Defendants deny the allegations in Paragraph No. 20 of Plaintiff’s Complaint.



                                                 3
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 4 of 12 PageID 45




       21.     Defendants deny the allegations in Paragraph No. 21 of Plaintiff’s Complaint.

       22.     Defendants deny the allegations in Paragraph No. 22 of Plaintiff’s Complaint.

       23.     Defendants deny the allegations in Paragraph No. 23 of Plaintiff’s Complaint.

       24.     Defendants deny the allegations in Paragraph No. 24 of Plaintiff’s Complaint.

       25.     Defendants deny the allegations in Paragraph No. 25 of Plaintiff’s Complaint.

       26.     Defendants deny the allegations in Paragraph No. 26 of Plaintiff’s Complaint.

       27.     Defendants deny the allegations in Paragraph No. 27 of Plaintiff’s Complaint.

       28.     Defendants deny the allegations in Paragraph No. 28 of Plaintiff’s Complaint.

       29.     Defendants deny the allegations in Paragraph No. 29 of Plaintiff’s Complaint.

       30.     Defendants deny the allegations in Paragraph No. 30 of Plaintiff’s Complaint.

       31.     In response to Paragraph No. 31 of Plaintiff’s Complaint, Defendants admit only

that Miller’s Ale House has records of the hours worked by Plaintiff. Defendants deny any

remaining allegations in Paragraph No. 31 of Plaintiff’s Complaint.

         COUNT I-RECOVERY OF ALLEGED OVERTIME COMPENSATION

       32.     In response to Paragraph No. 32 of Plaintiff’s Complaint, Defendants restate and

incorporate their responses to Paragraphs 1 through 31 of Plaintiff’s Complaint.

       33.     In response to Paragraph No. 33 of Plaintiff’s Complaint, Defendants state that

Plaintiff has stated a legal conclusion that requires not response. To the extent a response is

required, Defendants deny all allegations in Paragraph No. 33 of Plaintiff’s Complaint.

       34.     Defendants deny the allegations in Paragraph No. 34 of Plaintiff’s Complaint.

       35.     Defendants deny the allegations in Paragraph No. 35 of Plaintiff’s Complaint.

       36.     Defendants deny the allegations in Paragraph No. 36 of Plaintiff’s Complaint.

       37.     Defendants deny the allegations in Paragraph No. 37 of Plaintiff’s Complaint.



                                                 4
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 5 of 12 PageID 46




        38.     Defendants deny the allegations in Paragraph No. 38 of Plaintiff’s Complaint.

        39.     Defendants deny the allegations in Paragraph No. 39 of Plaintiff’s Complaint.

        40.     In response to Paragraph No. 40 of Plaintiff’s Complaint, Defendants

acknowledge Plaintiff’s demand for a jury trial, but deny Plaintiff is entitled to any relief

whatsoever. In response to the “WHEREFORE” clause following Paragraph No. 40 of

Plaintiff’s Complaint, Defendants deny all factual allegations included therein and deny that

Plaintiff is entitled to the relief described therein or to any other relief.

        COUNT II-RECOVERY OF ALLEGED MINIMUM WAGES (FEDERAL)

        41.     In response to Paragraph No. 41 of Plaintiff’s Complaint, Defendants restate and

incorporate their responses to Paragraphs 1 through 31 of Plaintiff’s Complaint.

        42.     In response to Paragraph No. 42 of Plaintiff’s Complaint, Defendants state that

Plaintiff has stated a legal conclusion that requires not response. To the extent a response is

required, Defendants deny all allegations in Paragraph No. 42 of Plaintiff’s Complaint.

        43.     In response to Paragraph No. 43 of Plaintiff’s Complaint, Defendants state that

Plaintiff has stated a legal conclusion that requires not response. To the extent a response is

required, Defendants deny all allegations in Paragraph No. 43 of Plaintiff’s Complaint.

        44.     Defendants deny the allegations in Paragraph No. 44 of Plaintiff’s Complaint.

        45.     Defendants deny the allegations in Paragraph No. 45 of Plaintiff’s Complaint.

        46.     Defendants deny the allegations in Paragraph No. 46 of Plaintiff’s Complaint.

        47.     Defendants deny the allegations in Paragraph No. 47 of Plaintiff’s Complaint.

        48.     Defendants deny the allegations in Paragraph No. 48 of Plaintiff’s Complaint.

        49.     Defendants deny the allegations in Paragraph No. 49 of Plaintiff’s Complaint.

        50.     Defendants deny the allegations in Paragraph No. 50 of Plaintiff’s Complaint.



                                                    5
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 6 of 12 PageID 47




        51.     Defendants deny the allegations in Paragraph No. 51 of Plaintiff’s Complaint.

        52.     In response to Paragraph No. 52 of Plaintiff’s Complaint, Defendants

acknowledge Plaintiff’s demand for a jury trial, but deny Plaintiff is entitled to any relief

whatsoever. In response to the “WHEREFORE” clause following Paragraph No. 52 of

Plaintiff’s Complaint, Defendants deny all factual allegations included therein and deny that

Plaintiff is entitled to the relief described therein or to any other relief.

                     COUNT III-RECOVERY OF ALLEGED MINIMUM
                         WAGES (FLORIDA CONSTITUTION)

        53.     In response to Paragraph No. 53 of Plaintiff’s Complaint, Defendants restate and

incorporate their responses to Paragraphs 1 through 31 of Plaintiff’s Complaint.

        54.     In response to Paragraph No. 54 of Plaintiff’s Complaint, Defendants state that

Plaintiff has stated a legal conclusion that requires not response. To the extent a response is

required, Defendants deny all allegations in Paragraph No. 54 of Plaintiff’s Complaint.

        55.     Defendants deny the allegations in Paragraph No. 55 of Plaintiff’s Complaint.

        56.     Defendants deny the allegations in Paragraph No. 56 of Plaintiff’s Complaint.

        57.     Defendants deny the allegations in Paragraph No. 57 of Plaintiff’s Complaint.

        58.     Defendants deny the allegations in Paragraph No. 58 of Plaintiff’s Complaint.

        59.     Defendants deny the allegations in Paragraph No. 59 of Plaintiff’s Complaint.

        60.     Defendants deny the allegations in Paragraph No. 60 of Plaintiff’s Complaint. In

response to the “WHEREFORE” clause following Paragraph No. 60 of Plaintiff’s Complaint,

Defendants deny all factual allegations included therein and deny that Plaintiff is entitled to the

relief described therein or to any other relief.

        Defendants deny all allegations, requests for relief, captions, headings or notes

throughout Plaintiff’s Complaint, which are not specifically admitted by Defendants.

                                                    6
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 7 of 12 PageID 48




                                              DEFENSES

          In asserting the defenses that follow, Defendants do not assume the burden of proof as to

matters that, pursuant to law, are Plaintiff’s burden to prove. In addition, Defendants are

continuing to investigate Plaintiff’s allegations, and therefore, reserve the right to amend their

Answer and Defenses.

                                           FIRST DEFENSE

          Plaintiff fails to state a claim upon which relief can be granted.

                                         SECOND DEFENSE

          Defendants acted in full compliance and conformity with and in reliance upon the FLSA

and applicable state and federal laws, regulations, orders, opinions and interpretations, as well as

with the enforcement policies with respect to the class of employers to which Defendants

belonged. Defendants acted in good faith as a reasonably prudent entity would under the

circumstances, with a belief of reasonable compliance, and are not subject to any liability for

their alleged failure to pay minimum or overtime wages required by the FLSA.

                                          THIRD DEFENSE

          Plaintiff’s claims are barred in whole or in part to the extent they were not filed within

the applicable limitations period under the FLSA or Florida law. The applicable statute of

limitations bars in whole or in part any claims, causes of action, and damages alleged in the

Complaint occurring more than two years prior to the filing of the Complaint. Defendants

affirmatively state that any acts or omissions which may be found to be in violation of the rights

afforded by the FLSA were not willful but occurred in good faith with reasonable grounds for

believing that Defendants were in full compliance with the FLSA. As such, the statute of

limitations can be no longer than two (2) years under the FLSA in accordance with 29 U.S.C. §

255(a).
                                                    7
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 8 of 12 PageID 49




                                      FOURTH DEFENSE

       Defendants acted in good faith and have reasonable grounds for believing that their acts

did not violate the FLSA, and any claims for willful violations, for a three-year limitations

period, or for liquidated damages, should be dismissed.

                                        FIFTH DEFENSE

       Even if Plaintiff is owed overtime compensation, the amount of any such compensation

owed would be de minimis and, therefore, not subject to payment under the FLSA.

                                        SIXTH DEFENSE

       Defendants are not subject to liability under the FLSA for any alleged failure to pay

overtime compensation for either “preliminary or postliminary activities” or for “walking, riding,

or traveling to and from the actual place of performance of the principal activity or activities

which such employee is employed to perform,” in accordance with 29 U.S.C. § 254.

                                      SEVENTH DEFENSE

       The claims set forth in the Complaint are barred, in whole, or in part, by the doctrine of

payment because Defendants properly compensated Plaintiff for all time worked in accordance

with the FLSA.

                                       EIGHTH DEFENSE

       In the event of a judgment adverse to Defendants, Plaintiff is not entitled to recover both

liquidated damages and pre-judgment interest in an action arising under the FLSA.

                                        NINTH DEFENSE

       Even if Plaintiff prevails, Defendants are entitled to a set-off with respect to any

overpayment to Plaintiff or monies paid to Plaintiff for any hours when Plaintiff was not actually

performing work for Defendants.



                                                  8
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 9 of 12 PageID 50




                                        TENTH DEFENSE

       Plaintiff’s claim is barred, in whole or in part, by the doctrine of unclean hands and/or

laches to the extent Plaintiff intentionally falsified his time records, underreported his work

hours, failed to disclose any known discrepancy in his pay, and/or intentionally concealed off-

the-clock activities from Defendants.

                                     ELEVENTH DEFENSE

       Plaintiff’s claims are barred by the doctrines of estoppel and/or waiver. To the extent

Plaintiff failed to report his hours allegedly worked and/or overtime hours as required, and/or

failed to demand additional compensation after a prolonged course of dealing, Plaintiff has

waived any alleged claim and is estopped from asserting such claims.

                                      TWELFTH DEFENSE

       Plaintiff has failed to mitigate or reasonably attempt to mitigate his alleged damages, if

any, as required by law.

                                    THIRTEENTH DEFENSE

       Plaintiff has waived his rights, if any, to pursue the claims in the Complaint, and each

purported cause of action contained therein, by reason of his own acts, omissions, and course of

conduct.

                                    FOURTEENTH DEFENSE

       Plaintiff may not recover liquidated damages because (i) Defendants acted reasonably

and in good faith and did not commit any willful violation of any of the provisions of the FLSA;

(ii) Defendants did not authorize or ratify any willful violation with respect to Plaintiff; and (iii)

Plaintiff has failed to plead facts sufficient to support recovery of such damages.




                                                   9
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 10 of 12 PageID 51




                                    FIFTEENTH DEFENSE

       Plaintiff’s Complaint is barred in whole, or in part, by § 10 of the Portal-to-Portal Act, 29

U.S.C. § 259 because Defendants relied in good faith on, and acted in conformity with, written

interpretations of the FLSA promulgated by the Secretary of Labor and on the stated

administrative practices and enforcement policies of the Department of Labor.

                                    SIXTEENTH DEFENSE

       Defendants are not liable for any hours worked by Plaintiff that were unauthorized or

performed without their actual or constructive knowledge.

                                  SEVENTEENTH DEFENSE

       Defendant Passamonte was not Plaintiff’s employer under the FLSA and, therefore, any

claims against him should be dismissed.

                                   EIGHTEENTH DEFENSE

       Plaintiff’s Complaint is barred to the extent he failed to provide proper notice of intent to

initiate a Florida unpaid wages action.

                                 RESERVATION OF RIGHTS

       Defendants reserve the right to assert additional affirmative and other defenses and

matters in avoidance that may be revealed through additional investigation and discovery.

       WHEREFORE, having fully answered and responded to each one of the allegations set

forth in Plaintiff’s Complaint, Defendants respectfully request:

       a.      Plaintiff’s claims be stricken or dismissed with prejudice in their entirety;

       b.      Each and every prayer for relief in Plaintiff’s Complaint be denied;

       c.      Judgment be entered in favor of Defendants;




                                                 10
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 11 of 12 PageID 52




         d.    All costs incurred by Defendants in this action be awarded to it as the prevailing

party;

         e.    All reasonable attorneys’ fees incurred by Defendants in this action be awarded to

them for, among other reasons, Plaintiff commencing and litigating this action without

substantial factual or legal support; and

         f.    That Defendants be granted such other and further relief as this Court deems just

and proper.

                                                 Respectfully submitted,

                                                 FORDHARRISON LLP

                                                By: /s/ Luis A. Santos
                                                    Luis A. Santos
                                                    Florida Bar No. 84647
                                                    lsantos@fordharrison.com
                                                    David Kalteux
                                                    dkalteux@fordharrison.com
                                                    Florida Bar No. 118746

                                                     101 E. Kennedy Boulevard
                                                     Suite 900
                                                     Tampa, Florida 33602
                                                     Telephone: (813) 261-7800
                                                     Facsimile: (813) 261-7899

                                                     Attorneys for Defendants




                                                11
Case 8:19-cv-00093-EAK-AAS Document 9 Filed 03/08/19 Page 12 of 12 PageID 53




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 8, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send a notice of electronic filing to:

                                  Matthew R. Gunter, Esq.
                                  Morgan & Morgan, P.A.
                              20 N. Orange Avenue, 16th Floor
                                      P.O. Box 4979
                               Orlando, Florida 32802-4979
                                mgunter@forthepeople.com


                                                  /s/ Luis A. Santos
                                                  Attorney



WSACTIVELLP:10419297.1




                                             12
